PER CURIAM.
We reverse and remand with instructions to the trial court that it grant the appellant jail time credit equal to that which it granted toward the community control violation sentence. See Perko v. State, 16 F.L.W. 194 (Fla. 4th DCA Jan. 16, 1991). As we did in Perko, we certify the following question:
DID CREDIT GRANTED FOR TIME SERVED ACCORD WITH THE HOLDING IN DANIELS V. STATE, 491 S0.2D 543 (FLA.1986), WHEN, IN IMPOSING ON DEFENDANT CONCURRENT SENTENCES FOR VIOLATION OF COMMUNITY CONTROL AND FOR SALE OF COCAINE WITHIN A THOUSAND FEET OF A SCHOOL COMMITTED WHILE ON THAT COMMUNITY CONTROL, THE TRIAL COURT GAVE DEFENDANT CREDIT TOWARD THE SENTENCE FOR SALE OF COCAINE ONLY FOR TIME IN JAIL WHILE WAITING DISPOSITION OF THAT CHARGE, WHILE ALLOWING ADDITIONALLY TOWARD THE COMMUNITY CONTROL VIOLATION SENTENCE TIME PREVIOUSLY SERVED AS A CONDITION OF COMMUNITY CONTROL?
REVERSED AND REMANDED FOR FURTHER PROCEEDINGS IN ACCORDANCE HEREWITH.
*676ANSTEAD and DELL, JJ., and WALDEN, JAMES H., Senior Judge,, concur.